Per Curiam.
The point assigned is not a legitimate subject of error. All that appears on the record is, the sheriff’s return of “ levied on part of lot No. 10, in the manor of Pittsburgh,” which may have been an entire farm, and a legitimate subject of separate levy. The rest is mere allegation, unsupported by any thing but certain proceedings in the Orphans’ Court, which are no part of the proceedings in the action removed by the writ of error, and which could not come up with it, even if they made out the fact. The mortgages and releases between the defendant below, and parties who are strangers to the action, are in the same predicament. These documents ought not to have been put on the paper books, as part of the record, as they could have no effect but to mislead.
Judgment affirmed.